Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bear et al U.S. Patent 5,393,074.
Claims 1 and 10, Bear et al discloses a modular structure which may be reconfigured to play a variety of participatory games (see abstract) and such modular structure can be reasonably characterized as a portable structure for use as an escape room; the structure comprising a plurality of portable side walls (22) defining an interior space; an entrance way (door 42) in at least one side wall and an exit (door 42) in another of said side walls, wherein the entrance way is adapted for allowing an escape room participant to enter the interior space and the exit is 
Claims 2 and 11, the interior space is divided into a plurality of challenge areas (game rooms 24), each of the areas hosting an escape room challenge.
Claim 3, the structure includes a ceiling (not shown) over the interior space (col. 6, lines 7-8).
Claim 4, the ceiling is adapted to define the challenge areas.
Claim 9, each of the area of challenge is enclosed and includes an entrance and an exit (see Figs. 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al in view of Savage US 2005/0170901.
It is noted that Bear et al fails to specifically disclose the overhead lighting as claimed.  However, Savage discloses a portable structure labyrinth comprising at least one traverse bar (42) for carrying lighting fixtures as shown in Fig. 6.  Therefore, it would have been obvious to one of ordinary skill to modify the challenge areas with overhead lighting fixtures as taught by Savage for providing lighting of the area at nighttime.
Claims 6-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al.
It is noted that Bear et al fails to specifically disclose the walls and ceiling are decorated as claimed.  However, since there is no specific decorative features recited and even if it were, such decorative features are considered ornamentation and it has been held that matters relating ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431 (CCPA 1947).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711